



Exhibit 10.2


SECOND AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT


This SECOND AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Second
Amendment”) is made and entered into as of February 6, 2019 (the “Amendment
Date”), by and between Carbonite, Inc. (the “Company”) and Mohamad Ali
(“Executive”).


WHEREAS, in connection with the appointment of Executive as President and Chief
Executive Officer of the Company, the Company and Executive entered into an
Executive Employment Agreement, dated as of December 3, 2014 (as amended by the
Amendment to Executive Employment Agreement, dated as of January 8, 2015, the
“Agreement”).


WHEREAS, on July 27, 2018, the Company’s board of directors (the “Board”)
amended the Company’s 2011 Equity Award Plan and Senior Executive Severance Plan
to implement consistency in defined terms across the Company’s compensation
plans and agreements.


WHEREAS, the Board desires to amend the Agreement to complete the alignment of
definitions for consistency across the Company’s compensation and employment
documentation and agreements, as well as to adjust Executive’s severance
compensation to better align with similarly situated individuals at peer
companies.


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the parties hereto hereby enter into this
Second Amendment as of the Amendment Date as follows:


1.    Section 9(e) Termination of Employment. Section 9(e) of the Agreement is
hereby amended and restated as follows:


(e)     Good Reason. For the purposes of this Agreement, “Good Reason” shall
have the meaning set forth in the Company’s 2011 Equity Award Plan, as amended
on July 26, 2018, and as reflected herein to include the italics:


“Good Reason” means that the Participant has complied with the Good Reason
Process following the occurrence of any of the following events:
(i)                 a material diminution in the Participant’s responsibilities,
authority or duties, including, without limitation, being the chief executive
officer;
(ii)              a material diminution in the Participant’s base salary or
annual bonus opportunity;
(iii)            a relocation of more than 25 miles from the office at which the
Participant provides services to the Company, or
(iv)             any failure by the Company to obtain the written assumption of
this Plan by any successor to the Company.


2.    Section 9(f) Termination of Employment. A new Section 9(f) is hereby added
to the Agreement, as follows:


(f)     Change of Control. For the purposes of this Agreement, “Change of
Control” shall have the meaning set forth in the Company’s 2011 Equity Award
Plan, as amended on July 26, 2018.


3.    Section 10. Obligations of the Company Upon Termination. Section 10 of the
Agreement is hereby amended and restated as follows:







--------------------------------------------------------------------------------





10.    Obligations of the Company Upon Termination.


(a)Accrued Obligations. Within thirty (30) days following termination of your
employment for any reason, you (or your estate) shall be entitled to receive a
lump sum payment equal to your earned but unpaid Base Salary through the date of
termination, any bonus if declared or earned but not yet paid for a completed
fiscal year, any expenses owed to you, and any amount arising from your
participation in, or benefits under any employee benefit plans, programs or
arrangements, which amounts shall be payable in accordance with the terms and
conditions of such employee benefit plans, programs or arrangements
(collectively, “Accrued Obligations”).


(b)Termination without Cause or for Good Reason. In addition to the Accrued
Obligations, if at any time following the date of this Agreement your employment
or this Agreement is terminated by the Company without Cause or you resign your
employment for Good Reason (other than under the circumstances described in
Section 10(c)), you will be entitled to receive: (i) severance equal to twelve
(12) months of your Base Salary, payable in cash, in one lump sum payment within
sixty (60) days following the date of termination, and (ii) in the event that
you timely elect to continue health, vision and/or dental coverage pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the
Company will pay a lump sum payment equal to twelve (12) times the Company’s
portion of your monthly premium payments for each such coverage elected by you
and your eligible dependents, if applicable, in one lump sum payment within
sixty (60) days following the date of termination.


(c)Termination following a Change of Control. If at any time following the date
of this Agreement, your employment or this Agreement is terminated by the
Company without Cause or you resign your employment for Good Reason, in either
case within twelve (12) months following a Change of Control, in addition to the
Accrued Obligations (but in lieu of the payments described in Section 10(b)),
you will be entitled to receive: (i) severance equal to twenty-four (24) months
of your Base Salary, (ii) your total target bonus as if it had been achieved at
100% for the fiscal year in which the Change of Control occurred, in each case
payable in cash, in one lump-sum payment within sixty (60) days following your
termination date, and (iii) in the event that you timely elect to continue
health, vision and/or dental coverage pursuant to COBRA, the Company will pay
eighteen (18) times the Company’s portion of your monthly premium payments for
each such coverage elected by you and your eligible dependents, if applicable,
in one lump sum payment to you within sixty (60) days following the date of
termination.


(d)Release. The foregoing and any rights you have under the equity compensation
provisions of this Agreement or the Plan shall be your sole and exclusive remedy
and in lieu of any other rights or remedies to which you may otherwise be
entitled, whether at law, tort or contract, in equity or under this letter
agreement upon or with respect to such termination of employment. Further, the
receipt of any payment pursuant to Section 10(b) or 10(c) will be subject to you
signing and not revoking a waiver of claims and general release in substantially
the form attached hereto as Exhibit A (the “Release”), as such waiver may be
modified from time to time to provide the broadest form of release and waiver of
claims given the current state of the law. If within forty-five (45) days
following your termination date, you do not either (i) execute the Release or
(ii) you are solely responsible for the Release not becoming effective and
irrevocable, you will forfeit all rights to any severance payments hereunder. In
no event will severance payments be paid or provided unless and until the
Release becomes effective. Except as otherwise expressly provided herein or in
the Plan, you shall not be entitled to any other salary, bonuses, employee
benefits or compensation from the Company after the termination of employment
and all of your rights to salary, bonuses, employee benefits and other
compensation hereunder which would have accrued or become payable after the date
of termination of employment shall cease and be forfeited upon such termination,
other than those expressly required under applicable law (such as COBRA).


4.    Governing Law; Jurisdiction. This Amendment shall be governed by and
construed in accordance with the laws of the State of Delaware, without
reference to principle of conflicts of laws. Each of the parties agrees that any
dispute between the parties shall be resolved only in the courts of the
Commonwealth of Massachusetts or the United States District Court for the
District of Massachusetts and the appellate courts having jurisdiction of
appeals in such courts.


5.    Effect of Amendment. Except as modified hereby, the Agreement is
reaffirmed in all respects, and all references therein to “the Agreement” shall
mean the Agreement, as modified hereby.





--------------------------------------------------------------------------------







6.    Execution in Counterparts. This Second Amendment may be executed in two or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. Signatures delivered via
facsimile or electronic file shall be the same as original signatures.
    
IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
date first set forth above.




CARBONITE, INC.


/s/Todd Krasnow
By: Todd Krasnow
Its: Director




                
MOHAMAD ALI


/s/Mohamad Ali
                                
                                











